Exhibit 99.2 AMERICAN SHALE OIL, LLC. (A Development Stage Company) INDEX TO FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm on Financial Statements F-2 Balance Sheets F-3 Statements of Operations F-4 Statement of Members’ Interest (Deficit) F-5 Statements of Cash Flows F-6 Notes to Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ON FINANCIAL STATEMENTS To the members of American Shale Oil, LLC, We have audited the accompanying balance sheet of American Shale Oil, LLC (A Development Stage Company) (the “Company”) as of July 31, 2011 and the related statement of operations, members’ (deficit) interest, and cash flows for the year then ended. The Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of July 31, 2011, and the results of its operations and its cash flows for the year then ended, in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has incurred recurring net losses from operations and has a net capital deficiency that raises substantial doubt about its ability to continue as a going concern.Management’s plans in regards to these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. The accompanying balance sheet of the Company as of July 31, 2010, and the related statements of operations, members’ (deficit) interest and cash flows for the two year period then ended and for the period from April 10, 2008 (inception) to July 31, 2010, were not audited by us and, accordingly, we do not express an opinion on them. /s/Zwick and Banyai, PLLC Zwick and Banyai, PLLC Southfield, Michigan October6, 2011 F-2 AMERICAN SHALE OIL, LLC (A Development Stage Company) BALANCE SHEETS July31 (inthousands) (Audited) (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Prepaid expenses Other current assets 8 7 TOTAL CURRENT ASSETS Property and equipment, net 75 15 Other assets 567 TOTAL ASSETS $ $ LIABILITIES AND MEMBERS’ (DEFICIT) INTEREST CURRENT LIABILITIES: Trade accounts payable $ $ Due to Members Accrued expenses 6,402 TOTAL CURRENT LIABILITIES Other liabilities 437 TOTAL LIABILITIES 7,242 Commitments and contingencies MEMBERS’ (DEFICIT) INTEREST: Members’ contributions Accumulated deficit during the development stage ) ) TOTAL MEMBERS’ (DEFICIT) INTEREST ) TOTAL LIABILITIES AND MEMBERS’ (DEFICIT) INTEREST $
